Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7-10 and 12-23 are allowed as amended below. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding the section 103 rejection, the prior art of record, including Chen (U.S. Pub. No. 2015/0310176 A1) and McNair (U.S. Pub. No. 2015/0193583 A1), does not disclose or render obvious the invention as claimed.  Specifically, the prior art of record does not disclose “compare a first HL7 ADT message of the pieces of healthcare information indicating a discharge of the patient against a second HL7 ADT message of the pieces of information indicating a later admission of the patient to determine a readmission time for the patient, wherein the readmission time is a difference in time between the first HL7 ADT message and the second HL7 ADT message, and Page 8 of 12Application: 14/872,445 Attorney Docket: 3.0011.1 instruct a computer of one of the first and the second healthcare providers that generated the second HL7 ADT message to display a readmission notification in real- time with the second HL7 ADT message being received so that the one of the first and the second healthcare providers that generated the second HL7 ADT has immediate access to up-to-date patient information, wherein the readmission notification identifies the readmission based on the comparing, wherein the instructing is executed if, the readmission time for the patient is within a readmission time threshold stored in the memory.”
The closest foreign reference, Amarasingham (WO 2015/057715 A1), discusses using clinical data from the patient’s record to analyze patient data, including readmissions, but does not disclose or render obvious the claimed invention.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Ryan Alley on June 3, 2021 via telephone.
1. (Currently Amended) A method comprising: 
electronically receiving, with a notification system including a computer processor and memory networked with a plurality of distinct healthcare information sources, healthcare information in several different formats dependent on 
parsing, with the computer processor, the healthcare information for HL7 Admit-Discharge-Transfer (ADT) messages and storing patient-identifying information in a standardized format from the HL7 ADT messages in the memory; 

generating in real-time with receipt of the first HL7 ADT message, with the computer processor, a readmission notification for the patient and transmitting the notification to the first healthcare provider so that the first healthcare provider has immediate access to up-to-date patient information, wherein the generating is executed if, 
the readmission time is within a readmission time threshold stored in the memory, and 
the patient-identifying information indicates the first HL7 ADT message and the second HL7 ADT message identify a same patient.  

3. (Currently Amended) The method of claim 1, wherein the healthcare information includes at least two thousand messages including a third HL7 ADT message Page 3 of 18Application: 14/872,445 Attorney Docket: 3.0011.1 indicating admission of the patient outside of the readmission time threshold, and wherein no generating is executed based on [[the]] additional messages outside the threshold.  

12. (Currently Amended) A method comprising: 
Admit-Discharge-Transfer (ADT) message in a network-based non-transitory storage device storing a collection of medical records; 
providing remote access to a plurality of independently-operated healthcare providers over a network so any one of the providers can provide a plurality of pieces of healthcare information generated by the plurality of healthcare providers through a computer of [[the]] a provider updating the information about the patient's condition, Page 5 of 18Application: 14/872,445 Attorney Docket: 3.0011.1wherein the pieces of healthcare information include at least two thousand pieces of healthcare information generated in a day and are not in the standardized format and dependent on [[the]] hardware and/or software of used by the computer of the provider; 
parsing, with [[the]] a computer processor in the notification system, the plurality of pieces of healthcare information for HL7 ADT messages for the patient; 
storing a second HL7 ADT message for the patient from the HL7 ADT messages for the patient in the standardized format in the notification system; 
comparing, with the computer processor in the notification system, the first HL7 ADT message of the pieces of healthcare information against the second HL7 ADT message of the pieces of information to determine a discharge and a later admission of the patient and a readmission time for the patient that is a difference in time between the first HL7 ADT message and the second HL7 ADT message; and 
automatically generating and transmitting, with the computer processor in the notification system, to a computer of the healthcare provider that generated the second HL7 ADT message a readmission notification in real-time with the second HL7 ADT up-to-date patient information, wherein the generating and transmitting is executed if, 
the readmission time for the patient is within a readmission time threshold stored in [[the]] a memory.  

15. (Currently Amended) The method of claim 12, wherein the plurality of healthcare providers are distinctly located, owned, and controlled from each other and the computer processor, and wherein the plurality of healthcare providers are connected to a same health information exchange.  

17. (Currently Amended) A notification system networked among several independent data feeds, the system comprising: Page 7 of 18Application: 14/872,445 Attorney Docket: 3.0011.1 
a first interface configured to read healthcare information in a first protocol from a first healthcare provider; 
a second interface configured to read healthcare information in a second protocol from a second healthcare provider, wherein the first and the second protocols are different health record standards; 
a third interface configured to instruct a computer at the second healthcare provider to display a readmission notification; and 
a computer processor networked with the first and the second healthcare providers via the first, the second, and the third interfaces, wherein the computer processor is configured to, 

parse the healthcare information for HL7 ADT Admit-Discharge-Transfer (ADT) messages and store patient-identifying information in a standardized format from the HL7 ADT messages in [[the]] a memory[[;]], 
compare a first HL7 ADT message of the pieces of healthcare information indicating a discharge of [[the]] a patient against a second HL7 ADT message of the pieces of healthcare information indicating a later admission of the patient to determine a readmission timePage 8 of 18Application: 14/872,445Attorney Docket: 3.0011.1 for the patient, wherein the readmission time is a difference in time between the first HL7 ADT message and the second HL7 ADT message, and 
instruct a computer of one of the first and the second healthcare providers that generated the second HL7 ADT message to display a readmission notification in real- time with the second HL7 ADT message being received so that the one of the first and the second healthcare providers that generated the second HL7 ADT has immediate access to up-to-date patient information, wherein the readmission notification identifies the readmission based on the comparing, wherein the instructing is executed if, 
the readmission time for the patient is within a readmission time threshold stored in the memory.  

computer processor, and wherein the plurality of healthcare providers are connected to a same health information exchange.  

20. (Currently Amended) The system of claim 17, wherein the computer processor is further configured to: 
receive a plurality of subscriber parameters from a plurality of subscribers that include the readmission threshold timeframe; and 
enhance the healthcare information pieces with additional information about the patient, wherein the additional information is from the subscriber parameters, and wherein the processor reads the plurality of healthcare information pieces as enhanced.  

21. (Currently Amended) The method of claim 1, wherein the difference in time between the second HL7 ADT message and the first HL7 ADT message is an amount of time calculated by subtracting a discharge date extracted from the second HL7 ADT message from an admission date extracted from the first HL7 ADT message.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686